Case 19-00617-SMT       Doc 20    Filed 11/20/19 Entered 11/20/19 17:04:04          Desc Main
                                 Document      Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLUMBIA

 IN RE:                                      Case No. 19-00617-SMT
 DAYSE T. TARUSELLI
        Debtor                               Chapter 7
 _______________________________
 THE BANK OF NEW YORK MELLON, FKA, THE
 BANK OF NEW YORK, AS SUCCESSOR IN INTEREST
 TO JPMORGAN CHASE BANK, N.A., AS TRUSTEE
 FOR STRUCTURED ASSET MORTGAGE
 INVESTMENTS II TRUST 2006-AR4, MORTGAGE
 PASS-THROUGH CERTIFICATES, SERIES, 2006-AR4
  C/O SELECT PORTFOLIO SERVICING, INC.
        Movant
 v.
 DAYSE T. TARUSELLI
        Debtor/Respondent
 and
 BRYAN S ROSS
        Trustee/Respondent

                                  NOTICE OF HEARING
NOTICE IS HEREBY GIVEN that a hearing on The Bank of New York Mellon, fka, The Bank
of New York, as successor in interest to JPMorgan Chase Bank, N.A., as Trustee for Structured
Asset Mortgage Investments II Trust 2006-AR4, Mortgage Pass-Through Certificates, Series,
2006-AR4's c/o Select Portfolio Servicing, Inc. ("Movant") Motion for Relief from Automatic
Stay has been scheduled pursuant to 11 U.S.C. § 362 as follows:
                        Date: December 12, 2019      Time: 02:00 PM

before the Honorable S. Martin Teel, Jr., United States Bankruptcy Judge, in Courtroom No.1,
United States Courthouse, 333 Constitution Avenue, NW, Washington, D.C. 20001.

      NOTICE IS ALSO GIVEN that the Court may, at the time hereinabove scheduled,
combine the preliminary hearing with the final hearing pursuant to 11 U.S.C. § 362(e).

                                              Respectfully Submitted,

Dated: November 20, 2019                      _____________________________
                                              Daniel Callaghan, Esq.
                                              DC Fed Bar No. MD0044
                                              BWW Law Group, LLC
                                              6003 Executive Blvd, Suite 101
                                              Rockville, MD 20852




                                                                                 BWW#:DC-343615
Case 19-00617-SMT       Doc 20    Filed 11/20/19 Entered 11/20/19 17:04:04    Desc Main
                                 Document      Page 2 of 2



                                            301-961-6555
                                            301-961-6545 (facsimile)
                                            bankruptcy@bww-law.com
                                            Attorney for the Movant

                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 20th day of November, 2019, a copy of the foregoing
Notice of Hearing was mailed, first class postage prepaid to:

Bryan S Ross, Trustee
1776 K Street, NW
Suite 200
Washington, DC 20006-1222

Dayse T. Taruselli
1342 Monroe Street NW
Unit B
Washington, DC 20010




                                            Daniel Callaghan, Esq.
